DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.       Claims 19, 23, 25, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 20160198886 (Avins).
          Avins teaches a method (200 - "process", fig. 2; para [0025]) for brewing a beverage (See figs. 1-7), comprising in a brew chamber (110 - "brew chamber’, fig. 1), mixing hot water with solids (para [0018] - hot water from boiler 160 mix with ground
coffee beans; see fig. 4); over the course of an extraction period, directing a beverage formed from the hot water and solids from the brew chamber to a beverage chamber (120 - "coffee chamber’, fig. 1) under a force applied to the brew chamber by a vacuum source (101 - "vacuum source”, fig. 1; para [0021], [0034]); and changing the force applied to the brew chamber from a first value during a first portion of the extraction period (See fig. 5; para [0033] - first portion of extraction period is the agitating the coffee grinds 350 and the value of the force applied is zero) to a second value, higher

           Regarding Claim 23, Avins teaches the method of claim 19 wherein changing the force (para [0033]-[0034)) includes changing a setting of a valve (141a - “first valve", fig. 1) operatively coupled between the vacuum source and the beverage chamber (para [0034] - the first valve 141a is adjusted to connect the vacuum source 101 with the coffee chamber 120.).
           Regarding Claim 25, Avins teaches the method of claim 19 wherein directing the beverage includes directing the beverage downwardly into the beverage chamber (120 - "coffee chamber’, fig. 1) through a port (See fig. 1; see bottom of brew chamber 110 that connects to connector chamber 114) in an upper surface (121 - "sidewalls", fig. 1) of the beverage chamber (See fig. 1; fluid will flow downwardly through connector chamber 114 from brew chamber 110 to coffee chamber 120).
           Regarding Claim 28, Avins teaches the method of claim 19 wherein the solids are coffee grounds (para [0018)) and wherein the beverage ! is coffee (para [0017]).
Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Published U.S. Application No. 20160198886 (Avins) taken together with Published U.S. Application No. 2011/0219686 (Bombeck).           Regarding Claim 21, Avins discloses the method of claim 19 but does not specifically teach wherein, during the second portion of the extraction period, the beverage flows into the beverage chamber as a turbulent flow.  Bombeck teaches a method for brewing a beverage (See figs. 1-8; para (0025), [0050}) comprising, during an extraction period (para [(0054}), a beverage (para [0054] - “brewed beverage") flows into a beverage chamber (14 - "steam chamber", fig. 5) as a turbulent flow (para [0036]-[0039] - a spray is a turbulent type of flow). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbulent flow taught by Bombeck during the second portion of the extraction period in order to better mix the constituents of the drink.
          Regarding Claim 22, Avins discloses the method of claim 19 but does not specifically teach wherein, during the second portion of the extraction period, the beverage flows into the beverage chamber as a spray. Further, Bombeck teaches a method for brewing a beverage (See figs. 1-8; para (0025), (0050)) comprising, during an extraction period (para [0054]), a beverage (para (0054) - “brewed beverage")
flows into a beverage chamber (14 - "steam chamber’, fig. 5) as a spray (para [0036]-[0039]). Accordingly, it would have been further obvious to one of ordinary skill in the art to use the spray taught by Bombeck during the second portion of the extraction period in order to better mix the constituents of the drink.
s 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Published U.S. Application No. 20160198886 (Avins) taken together with Published U.S. Application No. US 2006/0032380 (Klaassen).
           Regarding Claim 29, Avins discloses the method of claim 19 but does not specifically teach wherein the solids are ground tea leaves.  Klaassen teaches a method for brewing a beverage (See figs. 1-5; para [0022]) comprising a solid (para [0012]-[0013] - "substance") to be extracted wherein the solids are tea leaves (para (0012]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tea leaves like Klaassen on the beverage brewing system taught by Avins in order to allow for a greater variety of
drinks to be made from one system.
          Regarding Claim 30, Avins discloses the method of claim 19 but does not specifically teach wherein the solids are cacao grounds.  Further, Klaassen teaches a method for brewing a beverage (See figs. 1-5; para (0022}) comprising a solid (para [(0012]-[0013] - “substance") to be extracted wherein the solids are cacao grounds (para [0012]). Accordingly, it would have been further obvious to one of ordinary skill in the art to use the cacao grounds like Klaassen on the beverage brewing system taught by Avins in order to allow for a greater variety of drinks to be made from one system.                                         Allowable Subject Matter
7.        Claims 20, 24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 20, Avins discloses the method of claim 19 but the prior art does not specifically teach or fairly suggest individually or in combination wherein, during the first portion of the extraction period, the beverage flows into the beverage chamber as a laminar flow.
             Regarding Claim 24, Avins discloses the method of claim 19 but the prior art does not specifically teach or fairly suggest individually or in combination wherein changing the force includes increasing a flow area of a vacuum flow path coupled between the vacuum source and the beverage chamber.
             Regarding Claim 26, Avins discloses the method of claim 19 but does not specifically teach wherein directing the beverage includes directing the beverage upwardly into the beverage chamber through though a port in a lower surface of the beverage chamber. Further, Schyndel teaches a beverage brewing system (See fig. 1A; para {0052]) comprising a brew chamber (2 - "extract tank’, fig. 1A) with a lower surface (See fig. 1A; see bottom of tank 2) and a beverage chamber (4 - "brew tank", fig. 1A) with a lower surface (See fig. 1A; see bottom of tank 4), wherein the system comprises a beverage flow path (28 - “tube”, fig. 1A). However, any combination of the above
references fails to teach wherein directing the beverage includes directing the beverage upwardly into the beverage chamber through though a port in a lower surface of the beverage chamber. Accordingly, the prior art does not specifically teach or fairly suggest individually or in combination the method as claimed.            Regarding Claim 27, Avins discloses the method of claim 19 but does not 


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
October 23, 2021